Citation Nr: 1001880	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 
1989.

This matter is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.

The Veteran submitted additional evidence at the hearing that 
had not been considered by the RO.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the Veteran 
submitted a written waiver of RO jurisdiction over the new 
evidence.


FINDING OF FACT

The Veteran's service-connected residuals of a tonsillectomy 
are mostly asymptomatic; the medical evidences shows that 
symptoms including hoarseness, dysphonia, and nasal drainage 
are not attributed to the previous tonsillectomy.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code (DC) 6599-6516 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009); 129 S.Ct. 1696 
(2009).  

As will be explained below in greater detail, the evidence 
does not support granting an increased (compensable) rating 
for residuals of a tonsillectomy.  The United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  In an even more 
recent decision by the US Court of Appeals for the Federal 
Circuit, however, it was determined that notice described in 
38 U.S.C. § 5103(a) need not be veteran-specific and that 
generic notice is all that is required under Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003); and Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007).  See Vazquez-Flores v. Shinseki, 580 
F.3d. 1270, 1278-1281 (Fed. Cir. 2009).  In other words, 
"while the notice must identify the information and evidence 
necessary to substantiate the particular type of claim being 
asserted by the veteran (which we refer to as 'generic 
notice')...there is no indication that Congress intended to 
require an analysis of the individual claim in each case."  
Vazquez-Flores v. Shinseki, 580 F.3d. at 1277; citing Wilson 
v. Mansfield, 506 F.3d at 1059 (quoting 146 Cong. Rec. H9912, 
9914 (daily ed. Oct. 17, 2001)).  Further, VA is not required 
to notify the veteran to submit evidence of how the 
disability affects daily life.  See Vazquez-Flores v. 
Shinseki, 580 F.3d. at 1280-1281.  Thus, the judgment of the 
US Court of Appeals for Veterans Claims decision, Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), was vacated, as far 
as it required notice of alternative diagnostic codes or 
potential "daily life" evidence.  Id.  


Prior to the initial adjudication of the claim, in a letter 
dated in November 2006, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected disability had worsened.  
The Veteran also was informed of when and where to send the 
evidence.  Additionally, this letter provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  

In September 2008, the RO provided the Veteran with more 
detailed information regarding the information necessary to 
substantiate his increased rating claim, including a copy of 
Diagnostic Code 6516 for laryngitis.  The letter further 
mentioned that VA considered how his service-connected 
disability affects his daily life and employment in rating 
the residuals of tonsillectomy.  As discussed above, this 
more than satisfied the notice requirements.

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal.  

The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For example, he 
provided testimony during an August 2009 Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  He also 
provided a written statement from a co-worker as well as 
written materials regarding dysphonia printed off the 
internet.

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Veteran was provided with VA examination 
with a medical opinion in January 2007.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

B.  Legal Criteria, Factual Background, and Analysis

The Veteran contends that his service-connected residuals of 
a tonsillectomy have caused hoarseness which caused him to 
miss time from his job as an employment interviewer; 
therefore he believes that an increased rating is warranted.  
The Veteran submitted copies of an article on spasmodic 
dysphonia.  There was no mention in this article of a 
previous tonsillectomy being a potential cause for dysphonia.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  However, as explained in detail below, as the 
preponderance of the evidence is against a finding that there 
are any current manifestations of residuals of a 
tonsillectomy, referral for extraschedular consideration is 
not warranted in this case.

Historically, the Veteran's residuals of tonsillectomy were 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7200 for 
injuries of the mouth, which are to be rated for 
disfigurement and impairment of function of mastication.  

The Veteran's service-connected residuals of a tonsillectomy 
currently are evaluated as zero percent disabling (non-
compensable) by analogy to 38 C.F.R. § 4.97, Diagnostic Code 
6516 (chronic laryngitis).  Diagnostic Code 6516 provides a 
10 percent rating for chronic laryngitis productive of 
hoarseness, with inflammation of cords or mucous membrane.  A 
maximum 30 percent rating is assigned for chronic laryngitis 
with hoarseness, thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

The Board notes that the rating schedule for diseases of the 
nose and throat contains other diagnostic codes pertaining to 
diseases of the throat.  As is explained below in greater 
detail, the Veteran's service-connected tonsillitis does not 
involve tuberculosis, laryngectomy, aphonia or stenosis of 
the larynx, including laryngeal trauma.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6515, 6518-6520 (2009).  These 
Diagnostic Codes thus are inapplicable.

Service treatment records include the Veteran's May 1989 
separation examination which noted "No problem" (emphasis 
in original) after a 1988 tonsillectomy in service.

Post-service treatment records include private medical 
records dated from 1993 to 1995 which reveal no complaint, 
treatment or diagnosis referable to residuals of a 
tonsillectomy, although allergy complaints were noted.  
Private treatment records from 1999 to 2002 show complaints 
of cough and congestion.  A June 2006 statement from a co-
worker of the Veteran reported that he had lost time from 
work (he works as an employment interviewer) "on a large 
number of occasions" due to VA appointments for unspecified 
medical problems.  That same month, the Veteran indicated 
that the time lost from work was due to his service-connected 
cervical spine disorder, not his service-connected 
tonsillectomy residuals. 

In September 2006, VA treatment records show that the Veteran 
complained of hoarseness after yelling during his son's 
football game.  A doctor's note indicated that he needed 2 
weeks off work for voice rest.  The following month, VA 
treatment records noted that his vocal problems had improved 
with therapy.  A December 2006 statement from another 
coworker noted that the Veteran had ongoing problems with his 
throat, described as "constant throat clearing, laryngitis, 
and being unable to speak above a whisper," since they 
became co-workers eight and one-half years before.

The Veteran submitted a statement from a co-worked dated in 
December 2006 that the Veteran had had ongoing problems with 
his throat and laryngitis for eight and a half years.  The 
Veteran also submitted a June 2006 letter from his employer 
asking his VA doctor to verify that it was necessary for the 
Veteran to be absent from work on multiple occasions for 
medical treatment. 

A January 2007 VA examination report diagnosed mild to 
moderate dysphonia and opined that "[s]ince steroids help 
this problem more than any other modality, it is likely that 
the etiology of the problem is increased nasal drainage with 
subsequent vocal cord edema.  The etiology of the nasal 
drainage may be allergy or vasomotor rhinitis.  It is 
unlikely that a [sic] influenza immunization T&A 
[tonsillectomy and adenoidectomy] caused the existing 
dysphonia or nasal drainage."  A very thorough VA voice 
work-up revealed "[n]o obvious pathology on multiple exams 
including stroboscopy."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for 
service-connected residuals of tonsillectomy.  Extensive VA 
work-up during the appeal period revealed no pathology 
attributable to residuals of a tonsillectomy, and a VA 
examiner attributed the Veteran's complaints to nasal 
drainage caused by allergy or vasomotor rhinitis.  The 
examiner specifically found there was likely no link between 
the Veteran's tonsillectomy in service and his dysphonia or 
nasal drainage.  The Board finds the opinion of the VA 
examiner to be particularly probative as the examiner 
considered VA speech and ear, nose and throat consultation 
reports as well as the Veteran's complaints.  Further, the 
examiner's opinion is persuasive as a rationale is provided 
for the conclusions reached.  Accordingly, the Board finds 
that the criteria have not been met for assigning a 
compensable rating for service-connected residuals of a 
tonsillectomy.

The level of impairment associated with the residuals of 
tonsillectomy has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 0 percent rating.  Therefore, any application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  As the 
Veteran's residuals of tonsillectomy are essentially 
asymptomatic, any inferred TDIU claim is inapplicable in this 
case.

The preponderance of the evidence is against the increased 
rating claim for residuals of tonsillectomy; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

An increased (compensable) rating for residuals of a 
tonsillectomy is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


